Appeal from an order (denominated decision) of the Supreme Court, Monroe County (William P Polito, J.), entered November 8, 2004 in a personal injury action. The order, inter alia, granted plaintiffs motion to set aside the jury verdict with respect to causation and damages.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
*1205Same memorandum as in Foster v Kanous (24 AD3d 1205 [2005]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Smith and Lawton, JJ.